COOK, Judge
(dissenting):
I set out my views on the general problem of the sleeping juror in my dissent in the Groce1 case. Here, the court member specifically stated that he was not asleep, and the trial counsel disputed defense counsel’s purported observations. I am satisfied that the juror’s fatigue did not make him deaf to the judge’s instructions nor deny the accused a fair trial. I have considered the other assignments of error and I find in them no justification for reversal of the findings of guilty. I would, therefore, affirm the decision of the Court of Military Review.

. United States v. Groce, 3 M.J. 369 (C.M.A. 1977).